DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed November 4, 2022 have been fully considered but they are not persuasive.

With regard to claim 51, Applicant submits that one of ordinary skill in the art would not modify Messer to arrive at the claimed approach that would display a movie, for example, on a smaller screen should an event within the movie have lower importance than an event within other media. Remark, p. 6.
Claim 51 is rejected under 35 USC § 103 over a combination of Bostick et al. (US 9510051), Davidson (US 2013/0162906), and Messer et al. (US 2006/0064693).
Bostick teaches determining, based on a profile, that an importance of a first event occurring in a first audio-visual media is less than an importance of a second event occurring in a second audio- visual media simultaneously with the first event (Col. 8, lines 54-57, “Based on viewed video data 114 by a user, overlay program 124 stores preferred or undesirable content, i.e. content preferences, in a profile of the user in profile data 126.” Col. 18, lines 21-43, “In some embodiments and scenarios, overlay program 124 is configured to monitor available video data 114 and the respective content data 116 for events or content that matches preferences of the user. In some embodiments and scenarios, when matches occur, overlay program 124 is configured to generate a PIP overlay showing a preview of the matching video. … In other scenarios, if it is determined that a video in video data 114 has a higher ranking score than the current content being watched by a user, then overlay program 124 displays the PIP overlay for the video regardless of previous acknowledgements.”).
Davidson provides a teaching for
a first display device generating for display a first audio-visual media, and a second display device is simultaneously generating for display a second audio-visual media ([0020], “In one embodiment, a user may temporarily view a secondary program while waiting for the end of a commercial break in the primary program in a manner that allows the user to avoid channel toggling or overshooting the end of the commercial break. In this embodiment, the entirety of a main display device may be used for displaying a single program. To this end, a remote device with a display screen is used. The remote device may include, but is not limited to, a traditional remote control device used to control the operation of the main display device, a video-enabled cellular phone (e.g., a ‘smart phone’), a tablet computing device, or any other portable wireless device capable of displaying video. In one embodiment, the remote device may be battery powered.” [0044], “A primary video program is displayed on a main display device (step 702) and a secondary video program is displayed on a remote device (step 704).” Fig. 7), and
causing the first display device to generate for display second audio-visual media, and causing the second display device to generate for display a first audio-visual media ([0044], “A determination is made whether a content switch event has occurred, to switch from operating Mode A, in which the primary video program is displayed on the main display device and the secondary video program is received by and optionally displayed on the remote device, to operating Mode B, in which the primary video program is displayed on the remote device and the secondary video program is displayed on the main display device (step 706).” [0045], “If a content switch event has occurred (step 706), the main display device and the remote device are switched to operating Mode B, in which the primary video program is displayed on the remote device (step 708) and the secondary video program is displayed on the main display device (step 710).” Fig. 7).
Messer teaches determining whether a screen size of a first display device is larger than a screen size of a second display device, and in response to determining that the screen size of the first display device is larger than the screen size of the second display device, causing the first display device to generate for display audio-visual media ([0078], “In step 440, the set of solutions are finally displayed to the user as output 75 in the increasing order of their ranks. An example ranking for a home network is where the LivingRoom in the home includes a Plasma-TV, a PC, Speakers and IPAQ. The user has set preferences such as: when playing a movie choose a device screen size greater than 40 inches, and when playing audio Speakers are preferred over IPAQ.” [0093], “Mechanisms to understand preferences can also be implemented. As an example, the task orchestration module 50 can understand a preference such as ‘Choose a device with a larger screen size when playing a movie’. Preferably, the task orchestration module 50 can understand that ‘Plasma TV is always better than any other kind of TV, and even the one with the largest screen size’. Further, more generic ontologies can be included that would be applicable for all kinds of devices, even those devices which are is unknown at time of implementation.”).
Considering Messer with the combination, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include, in response to the determining: determining whether a screen size of the first display device is larger than a screen size of the second display device; and in response to determining that the screen size of the first display device is larger than the screen size of the second display device performing the causing steps. The modification would serve to enable automation of device functions according to user preferences (See Messer: [0005]). The modification would serve to improve the overall user experience.

The above remarks similarly apply to claim 61.	Applicant is directed to the following claim rejections for analysis as to how previously-cited prior art teaches the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 51, 53, 55-58, 60-61, 63, 65-68, and 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Bostick et al. (US 9510051), Davidson (US 2013/0162906), and Messer et al. (US 2006/0064693).

Regarding claim 51, Bostick teaches a method comprising:
detecting that a first display is generating for display a first audio-visual media, and that a second display is simultaneously generating for display a second audio-visual media (Col. 1, lines 24-35, “Embodiments of the present invention provide a method, computer program product, and computer system to display video overlays to a viewer of content relevant to the viewer's interests. … Responsive to a determination that a content of a second video feed that is available for viewing on the display device matches at least one of the plurality of preferences of the viewer, a processor displays an overlay of the second video feed on top of the first video feed.”);
determining, based on a profile, that an importance of a first event occurring in the first audio-visual media is less than an importance of a second event occurring in the second audio- visual media simultaneously with the first event (Col. 8, lines 54-57, “Based on viewed video data 114 by a user, overlay program 124 stores preferred or undesirable content, i.e. content preferences, in a profile of the user in profile data 126.” Col. 18, lines 21-43, “In some embodiments and scenarios, overlay program 124 is configured to monitor available video data 114 and the respective content data 116 for events or content that matches preferences of the user. In some embodiments and scenarios, when matches occur, overlay program 124 is configured to generate a PIP overlay showing a preview of the matching video. … In other scenarios, if it is determined that a video in video data 114 has a higher ranking score than the current content being watched by a user, then overlay program 124 displays the PIP overlay for the video regardless of previous acknowledgements.”).
While Bostick teaches a first display and a second display, Bostick does not expressly teach a first display device and a second display device. Bostick also does not expressly teach in response to the determining: determining whether a screen size of the first display device is larger than a screen size of the second display device; and in response to determining that the screen size of the first display device is larger than the screen size of the second display device, (a) causing the first display device to generate for display the second audio-visual media, and (b) causing the second display device to generate for display the first audio-visual media.
Davidson provides a teaching for
a first display device generating for display a first audio-visual media, and a second display device is simultaneously generating for display a second audio-visual media ([0020], “In one embodiment, a user may temporarily view a secondary program while waiting for the end of a commercial break in the primary program in a manner that allows the user to avoid channel toggling or overshooting the end of the commercial break. In this embodiment, the entirety of a main display device may be used for displaying a single program. To this end, a remote device with a display screen is used. The remote device may include, but is not limited to, a traditional remote control device used to control the operation of the main display device, a video-enabled cellular phone (e.g., a ‘smart phone’), a tablet computing device, or any other portable wireless device capable of displaying video. In one embodiment, the remote device may be battery powered.” [0044], “A primary video program is displayed on a main display device (step 702) and a secondary video program is displayed on a remote device (step 704).” Fig. 7), and
causing the first display device to generate for display second audio-visual media, and causing the second display device to generate for display a first audio-visual media ([0044], “A determination is made whether a content switch event has occurred, to switch from operating Mode A, in which the primary video program is displayed on the main display device and the secondary video program is received by and optionally displayed on the remote device, to operating Mode B, in which the primary video program is displayed on the remote device and the secondary video program is displayed on the main display device (step 706).” [0045], “If a content switch event has occurred (step 706), the main display device and the remote device are switched to operating Mode B, in which the primary video program is displayed on the remote device (step 708) and the secondary video program is displayed on the main display device (step 710).” Fig. 7).
In view of Davidson’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bostick to include a first display device a second display device, and such that, based on the determining, causing the second display device to generate for display the first audio-visual media. The modification would provide a means for users to easily to switch content of interest for viewing on a larger display while continuing playback of other content on a separate device. The modification would thereby improve the overall user experience.
The combination teaches the limitations specified above; however, the combination does not expressly teach, in response to the determining: determining whether a screen size of the first display device is larger than a screen size of the second display device; and in response to determining that the screen size of the first display device is larger than the screen size of the second display device performing the causing steps.
Messer teaches determining whether a screen size of a first display device is larger than a screen size of a second display device, and in response to determining that the screen size of the first display device is larger than the screen size of the second display device, causing the first display device to generate for display audio-visual media ([0078], “In step 440, the set of solutions are finally displayed to the user as output 75 in the increasing order of their ranks. An example ranking for a home network is where the LivingRoom in the home includes a Plasma-TV, a PC, Speakers and IPAQ. The user has set preferences such as: when playing a movie choose a device screen size greater than 40 inches, and when playing audio Speakers are preferred over IPAQ.” [0093], “Mechanisms to understand preferences can also be implemented. As an example, the task orchestration module 50 can understand a preference such as ‘Choose a device with a larger screen size when playing a movie’. Preferably, the task orchestration module 50 can understand that ‘Plasma TV is always better than any other kind of TV, and even the one with the largest screen size’. Further, more generic ontologies can be included that would be applicable for all kinds of devices, even those devices which are is unknown at time of implementation.”).
In view of Messer’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include, in response to the determining: determining whether a screen size of the first display device is larger than a screen size of the second display device; and in response to determining that the screen size of the first display device is larger than the screen size of the second display device performing the causing steps. The modification would serve to enable automation of device functions according to user preferences (See Messer: [0005]). The modification would serve to improve the overall user experience.

Regarding claim 61, Bostick teaches control circuitry (Col. 4, lines 30-47). The rejection of claim 51 is similarly applied to the remaining limitations of claim 61.

Regarding claims 53 and 63, the combination further teaches wherein at least one of the first audio-visual media and the second audio-visual media is generated for display in a full-screen mode (Bostick: Col. 16, lines 43-52, “FIG. 4 depicts an illustrative example of PIP view 400. PIP view 400 includes main view 410. Main view 410 depicts the currently viewed video data 114 a user is watching. … When respective content data 116 indicates video data 114 is available or currently being broadcasted that matches the preferences of the user, overplay program 124 displays PIP overlay 420.” Fig. 4). 

Regarding claims 55 and 65, the combination further teaches wherein determining that the importance of the first event occurring in the first audio-visual media is less than the importance of the second event occurring in the second audio-visual media simultaneously with the first event comprises: computing a first level of importance of the first event based on a user preference in the profile; computing a second level of importance of the second event based on the user preference in the profile; and determining that the second level of importance is greater than the first level of importance (Bostick: Col. 8, lines 54-57, “Based on viewed video data 114 by a user, overlay program 124 stores preferred or undesirable content, i.e. content preferences, in a profile of the user in profile data 126.” Col. 18, lines 21-43, “In some embodiments and scenarios, overlay program 124 is configured to monitor available video data 114 and the respective content data 116 for events or content that matches preferences of the user. In some embodiments and scenarios, when matches occur, overlay program 124 is configured to generate a PIP overlay showing a preview of the matching video. … In other scenarios, if it is determined that a video in video data 114 has a higher ranking score than the current content being watched by a user, then overlay program 124 displays the PIP overlay for the video regardless of previous acknowledgements.”).

Regarding claims 56 and 66, the combination further teaches wherein determining that the importance of the first event occurring in the first audio-visual media is less than the importance of the second event occurring in the second audio-visual media simultaneously with the first event comprises: detecting an object within the second audio-visual media; and determining that the object matches a preference in the profile (Bostick: Col. 7, lines 6-29, “For example, a broadcasted channel is currently playing a sporting game, while a user is watching a video on-demand. The user has a preference to a particular player on a team playing in the match. Content data 116 indicates that during the live feed the sporting match the favorite player of the user was just substituted onto the field. By comparing the preferences of the user and the content of the sporting game, overlay program 124 displays a live overlay from the broadcast channel showing the sporting game.” Col. 18, lines 21-43, “In some embodiments and scenarios, overlay program 124 is configured to monitor available video data 114 and the respective content data 116 for events or content that matches preferences of the user. In some embodiments and scenarios, when matches occur, overlay program 124 is configured to generate a PIP overlay showing a preview of the matching video. … In other scenarios, if it is determined that a video in video data 114 has a higher ranking score than the current content being watched by a user, then overlay program 124 displays the PIP overlay for the video regardless of previous acknowledgements.”).
Regarding claims 57 and 67, the combination further teaches wherein determining that the importance of the first event occurring in the first audio-visual media is less than the importance of the second event occurring in the second audio-visual media simultaneously with the first event comprises determining that a real-life player in a fantasy sports roster of the profile is associated with the second event (Bostick: Col. 7, lines 6-29, “For example, a broadcasted channel is currently playing a sporting game, while a user is watching a video on-demand. The user has a preference to a particular player on a team playing in the match. Content data 116 indicates that during the live feed the sporting match the favorite player of the user was just substituted onto the field. By comparing the preferences of the user and the content of the sporting game, overlay program 124 displays a live overlay from the broadcast channel showing the sporting game.” Col. 18, lines 21-43, “In some embodiments and scenarios, overlay program 124 is configured to monitor available video data 114 and the respective content data 116 for events or content that matches preferences of the user. In some embodiments and scenarios, when matches occur, overlay program 124 is configured to generate a PIP overlay showing a preview of the matching video. … In other scenarios, if it is determined that a video in video data 114 has a higher ranking score than the current content being watched by a user, then overlay program 124 displays the PIP overlay for the video regardless of previous acknowledgements.”).

Regarding claims 58 and 68, the combination further teaches wherein the first audio-visual media is live media (Bostick: Col. 5, lines 1-15, “Video data 114 includes one or more prerecorded videos, such as video-on-demand, or live feeds, such as broadcast channels.”).

Regarding claims 60 and 70, the combination further teaches wherein the first display device and the second display device are associated with the profile (Bostick: Col. 8, lines 54-57, “Based on viewed video data 114 by a user, overlay program 124 stores preferred or undesirable content, i.e. content preferences, in a profile of the user in profile data 126.” Davidson: [0020]).

Claims 54 and 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over a Bostick, Davison, Messer, and Arora et al. (US 8880648).

Regarding claims 54 and 64, the combination teaches the limitations specified above; however, the combination does not expressly teach toggling an audio output from the first audio-visual media to the second audio-visual media.
Arora teaches a first device outputting audio from content of a second device (Col. 3, lines 22-43, “The content for which playback may be transitioned from a mobile device to a media device can include, but is not limited to, audio programs, such as music and audio books, video programs, such as movies and television shows, and video games. Moreover, transition from one device to another device may allow playback of additional types of content or the offering of different features, depending on the capabilities of the devices performing the playback. For example, playback of an audio book by a mobile device, such as a mobile phone not configured for video playback or with a relatively small screen, may be limited to only the audio features of the book. However, once playback is transitioned to a media device such as a smart television, additional content may be played and/or features offered due to the additional video capabilities provided by the smart television. Examples of such additional content include the text of the book, images or video clips associated with the audio book (e.g., static images/photographs or videos of restaurants or other locations mentioned in the audio book, or of people mentioned in the book), and/or a motion picture adaptation corresponding to the audio book.”).
In view of Arora’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include toggling an audio output from the first audio-visual media to the second audio-visual media in order to allow viewers to enjoy both the audio and visual components of content presented on the first display device.
 
Claims 59 and 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Bostick, Davison, Messer, and Sathish et al. (US 2013/0024508).

Regarding claims 59 and 69, the combination teaches the limitations specified above, and causing the first display device to generate for display the second audio-visual media (Bostick: Col. 17, lines 3-15), and causing the second display device to generate for display the first audio-visual media (Davidson: [0044]-[0045]; however, the combination does not expressly teach that the step of causing is in response to determining that the screen size first display device is larger than the screen size of the second display device.
Sathish provides a teaching wherein a screen size of a first display device that is larger than a screen size of a second display device provides a user with an enhanced experience ([0020], “According to various example embodiments, multiple devices located within an environment may interact to provide a user with an enhanced experience. For example, a user may have an improved experience if a video clip currently showing on a mobile device is transferred automatically to a television screen.”). Sathish also teaches transferring content from a second device to a first device in response to determining that the first device is preferred over the second display device ([0020], “According to various example embodiments, multiple devices located within an environment may interact to provide a user with an enhanced experience. For example, a user may have an improved experience if a video clip currently showing on a mobile device is transferred automatically to a television screen.” [0051], “if activating a video was the user interaction, the device may attempt to locate another device that is configured to display a video.” [0052], “For example, if activating a video was the user interaction and the user had requested that a video never be played on the family television, the device would be limited such that the family television would not be selected. Alternatively, if the user profile indicated that the user always played videos on a display associated with a personal computer as opposed to a mobile terminal, the personal computer would be selected.”).
In view of Sathish’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the causing the second display device to generate for display the first audio-visual media, is in response to determining the first display is preferred over the second display device. Moreover, considering Sathishs’s wherein a screen size of a first display device that is larger than a screen size of a second display device provides a user with an enhanced experience ([0020]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the causing is in response to determining that the screen size first display device is larger than the screen size. The modification would serve to provide users with an improved viewing experience (see Sathish: [0020]).

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R TELAN/Primary Examiner, Art Unit 2426